      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

EUGENE A. BOWLING, JR.,

                               Plaintiff,

v.                                                            9:18-CV-0597
                                                              (GTS/DJS)
ALBERT B. NOLETTE, Washington County
Treasurer, as Administrator of the Estate of David
G. Jamieson; TERRY VANARNUM, Sergeant,
Washington County Jail; BRIAN TRIPP, Officer,
Washington County Jail; and TIMOTHY GEBO,
Officer, Washington County Jail,

                        Defendants.
___________________________________________

APPEARANCES:                                                  OF COUNSEL:

LAW OFFICE OF PATRICK SORSBY                                  PATRICK SORSBY, ESQ.
 Counsel for Plaintiff
1568 Central Avenue, 1st Floor
Albany, NY 12205

JOHNSON LAWS, LLC                                             APRIL J. LAWS, ESQ.
  Counsel for Defendants                                      COREY A. RUGGIERO, ESQ.
646 Plank Road, Suite 205                                     GREGG T. JOHNSON, ESQ.
Clifton Park, NY 12065                                        LORAINE CLARE JELINEK, ESQ.

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this civil rights action filed by Eugene A. Bowling, Jr.

(“Plaintiff”) against Albert B. Nolette (as Administrator for the Estate of David G. Jamieson),

Sergeant Terry VanArnum, Officer Brian Tripp, and Officer Timothy Gebo (“Defendants”), is

the question of whether, before he filed this action, Plaintiff exhausted his administrative

remedies under the Prison Litigation Reform Act (“PRLA”), which was raised as an affirmative

defense by Defendants in their Answer and in their prior motion for summary judgment. (Dkt.

Nos. 14, 27.) Also currently before the Court are the following two motions: (1) Plaintiff’s
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 2 of 23




motion to admit, as part of the evidence presented at the exhaustion hearing, portions of the

transcript from his Section 50-h examination pursuant to Fed. R. Evid. 804(b)(1); and (2)

Defendants’ motion to dismiss Plaintiff’s Complaint for lack of prosecution. (Dkt. Nos. 77, 78.)

For the reasons set forth below, Plaintiff’s Complaint is dismissed for failure to exhaust his

administrative remedies, his motion is denied, and Defendants’ motion is denied as moot.

I.     RELEVANT BACKGROUND

       A.      Parties’ Pre-Hearing Briefing on Exhaustion

               1.      Defendants’ Memorandum of Law

       Generally, in their memorandum of law, Defendants argue that Plaintiff failed to exhaust

his administrative remedies before filing this action despite the fact that the grievance process

was available to him. (Dkt. No. 27, Attach. 18, at 18-21 [Defs.’ Mem. of Law].) Specifically,

Defendants argue as follows: (a) there is a comprehensive grievance process at the Washington

County Correctional Facility, Plaintiff acknowledged that he was aware of that process, and

there is no evidence that the grievance process was unavailable to him; (b) Defendants have not

forfeited exhaustion as an affirmative defense because they raised it in their Answer and there is

no evidence that Defendants took any actions to inhibit Plaintiff’s exhaustion of his

administrative remedies; (c) there are no special circumstances to justify Plaintiff’s failure to

exhaust, because even if he filed a grievance (which Defendants dispute), he failed to follow-up

with the New York State Commission of Corrections (“NYSCC”) to ascertain the outcome of

that alleged grievance; and (d) a general claim that a grievance was lost or destroyed does not

excuse a failure to exhaust. (Id.)

               2.      Plaintiff’s Opposition Memorandum of Law




                                                  2
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 3 of 23




         Generally, in his opposition memorandum of law, Plaintiff argues that Defendants

thwarted his attempts to file a grievance and therefore rendered the grievance system unavailable

to him, because he attempted to file grievances on two separate occasions related to the incident

but Defendant VanArnum “made sure that the grievance was not filed due to his machinations

and manipulating the system.” (Dkt. No. 36, at 42-45 [Pl.’s Opp’n Mem. of Law].)

                3.     Defendants’ Reply Memorandum of Law

         Generally, in their reply memorandum of law, Defendants argue that (a) Plaintiff was

familiar with the grievance process and that process was available to him, (b) there is no

evidence to support a finding that Defendants forfeited their exhaustion defense, and (c) Plaintiff

has not offered any excuse or special circumstance to justify his failure to contact NYSCC when

he received no response to his grievance. (Dkt. No. 37, Attach. 3, at 7-8 [Defs.’ Reply Mem. of

Law].)

         B.     Report-Recommendation of February 13, 2020

         In the report-recommendation, United States Magistrate Judge Daniel J. Stewart

recommended, in pertinent part, that the Court hold an exhaustion hearing due to multiple

remaining questions of fact related to whether Plaintiff had exhausted his administrative

remedies. (Dkt. No. 39, at 4-8 [Report-Recommendation filed Feb. 13, 2020].) Specifically,

Magistrate Judge Stewart found as follows: (a) there is a dispute as to whether Plaintiff filed a

grievance; (b) Defendants have not explained why they failed to treat a letter from Plaintiff

complaining of excessive force (which Defendants ultimately investigated) as a grievance; and

(c) there is a question of fact as to whether the grievance process was truly available to Plaintiff

because (i) it is unclear how the relevant grievance policy addresses a situation in which the

grievance is against the person who serves as the grievance officer (as happened here), (ii) it is



                                                  3
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 4 of 23




unclear from the grievance policy how Plaintiff’s transfer to state custody approximately 19 days

after the incident would impact the grievance process, and (iii) it is unclear whether Plaintiff

would have been able to know that he should contact NYSCC given that the grievance policy

does not advise inmates to do so if they do not receive a response. (Id.)

       On March 17, 2020, the undersigned adopted the report-recommendation in whole, with

the exception of the portion that recommended denying summary judgment on Plaintiff’s

excessive force claim against Defendant VanArnum arising out of the incident outside of

Plaintiff’s cell (which the Court rejected). (Dkt. No. 44, at 11 [Decision and Order filed Mar. 17,

2020].) The Court therefore granted summary judgment on that claim and dismissed that claim,

but otherwise adopted the Report-Recommendation. (Id.) On July 12, 2021, the Court

scheduled an exhaustion hearing as recommended in the Report-Recommendation. (Text Order

filed July 12, 2021.)

        C.     Exhaustion Hearing Held on July 29, 2021

       On July 29, 2021, the Court held an exhaustion hearing at which the following four

witnesses testified: (1) Officer Aaron Beaudett; (2) Sergeant Terry VanArnum; (3) Officer

Michael Minor; and (4) Captain Eugene McKenna. Plaintiff did not appear at the hearing, but

was represented by counsel. During the hearing, the Court instructed the parties to file

supplemental briefing on (a) whether Plaintiff’s claims should be dismissed for failure to

prosecute, and (b) whether the transcript from Plaintiff’s Section 50-h examination is admissible

under the exceptions for hearsay evidence due to his absence from the exhaustion hearing.

       D.      Plaintiff’s Motion to Admit the Section 50-h Examination Transcript

               1.       Plaintiff’s Supplemental Letter-Brief




                                                  4
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 5 of 23




        In his supplemental letter-brief, Plaintiff argues that a portion of his Section 50-h

examination is admissible under Fed. R. Evid. 804(b)(1) for the purposes of determining whether

he exhausted his administrative remedies. (Dkt. No. 78 [Pl.’s Mem. of Law].) Specifically,

Plaintiff argues as follows: (a) he was unavailable to testify at the exhaustion hearing because he

either could not be located or he was at the hospital receiving medical care; (b) Defendants had

as much of an opportunity and motive to develop the testimony at the Section 50-h examination

as they would have at the exhaustion hearing because that examination was conducted by the

same counsel who represented the same Defendants regarding to the same incident and claims,

and the Section 50-h examination even included discussion of whether Plaintiff had filed a

grievance as to the issues giving rise to this action. (Id.)

                2.      Defendants’ Supplemental Letter-Brief

        Generally, in their supplemental letter-brief, Defendants make three arguments: (1)

Plaintiff’s supplemental brief violates Local Rule 7.1 in that it does not contain a notice of

motion or supporting affidavit and therefore should not be considered; (2) Plaintiff has not and

cannot show that he was unavailable as a witness for the purposes of Fed. R. Evid. 804(a)

because he has not provided any evidence or affidavit to support that diligent but fruitless efforts

were undertaken to secure his attendance at the hearing and because it appears that he simply

chose not to attend the hearing; (3) the documents that Plaintiff seeks to admit do not satisfy the

exception to hearsay in Fed. R. Evid. 804(b)(1) because (a) Section 50-h examinations have been

treated differently than depositions based on the fact that Section 50-h examinations are

investigative as opposed to adversarial in nature, and (b) Defendants did not have sufficient

knowledge of what Plaintiff was claiming at the time of that examination to fully question him

about his alleged grievance; and (4) Defendants would suffer significant prejudice if Plaintiff



                                                   5
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 6 of 23




were permitted to introduce this evidence given the fact that they have not had the opportunity to

cross-examine him on this issue in any meaningful way. (Dkt. No. 79 [Defs.’ Opp’n Mem. of

Law].) Finally, Defendants argue that, should the Court grant Plaintiff permission to file any

portion of the Section 50-h examination transcript, they should be permitted to admit into

evidence a separate excerpt of the same examination under Fed. R. Evid. 106, specifically pages

which indicate that, while Plaintiff was on suicide watch from November 9 to November 13,

2017, he did not speak to any officers or do anything. (Id.)

       E.      Defendants’ Motion to Dismiss for Lack of Prosecution

               1.      Defendants’ Memorandum of Law

       Generally, in their motion to dismiss for lack of prosecution, Defendants argue that all of

the relevant considerations indicate that dismissal of Plaintiff’s Complaint is warranted. (Dkt.

No. 77, Attach. 1, at 8-16 [Defs.’ Mem. of Law].) First, Defendants argue that the first two

factors set forth by the Second Circuit (i.e., the duration of the failure to comply, and notice to

the non-compliant party that failure to comply could result in dismissal) support dismissal

because (a) Plaintiff has failed to engage in any effort to litigate this action for approximately

one-and-a-half years (i.e., since he was first notified that an exhaustion hearing would take

place), despite being aware that such hearing was scheduled, and has failed to comply with the

Court’s Orders related to the exhaustion hearing, and (b) the Court has issued multiple Text

Notices and Text Orders to Plaintiff informing him of the exhaustion hearing and warning him

that his claims would be subject to dismissal if he continued to disregard the Court’s Orders. (Id.

at 8-11.)

       Second, Defendants argue that they are likely to be prejudiced by further delay because

Plaintiff’s claims have been pending for more than three years, those claims constitute an



                                                  6
        Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 7 of 23




ongoing attack on Defendants’ integrity and fitness to hold their positions as law enforcement

corrections officers, the passage of time affects Defendants’ ability to recall facts (or present

witnesses who can recall facts) about the incident, and Defendants and their counsel have

already expended a significant amount of time and resources on this case. (Id. at 11-14.)

         Third, Defendants argue that the balance between the Court’s interest in managing its

docket and Plaintiff’s interest in being provided a fair chance to be heard weighs in favor of

dismissal because he has already been provided an extraordinary opportunity to be heard given

that (a) the Court allowed the hearing to take place in Albany (rather than Syracuse) for

Plaintiff’s convenience, (b) the COVID-19 pandemic has resulted in excessive docket

congestion, (c) Plaintiff was provided with multiple notices of the hearing, (d) the date of the

hearing was changed in an attempt to ensure that he would be present, and (e) Plaintiff’s counsel

has been granted the opportunity to both submit evidence for potential consideration on the issue

of exhaustion in lieu of testimony at the hearing and to submit opposition arguments in response

to this motion to dismiss for lack of prosecution. (Id. at 14-15.)

         Fourth, Defendants argue that lesser sanctions would not be effective given that Plaintiff

has failed to respond to multiple Orders from the Court and has not been communicating with

his own counsel or provided any explanation for his actions. (Id. at 16-17.) Finally, Defendants

argue that monetary sanctions would not be effective due to Plaintiff’s in forma pauperis status.

(Id.)

                2.      Plaintiff’s Opposition Memorandum of Law

         Generally, in his opposition memorandum of law, Plaintiff argues that the relevant

factors weigh against dismissal of his Complaint for failure to prosecute. (Dkt. No. 80, at 4-14

[Pl.’s Opp’n Mem. of Law].) More specifically, Plaintiff argues as follows: (a) Defendants have



                                                  7
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 8 of 23




failed to show that Plaintiff’s presence at the hearing was necessary in that the hearing related to

an affirmative defense for which Defendants had the burden to prove and they have not indicated

how Plaintiff’s absence at the hearing prejudiced their ability to present their defense; (b)

Plaintiff was absent either because he was in the hospital or was in custody at the time of the

hearing; (c) the delay caused by Plaintiff’s failure to comply with Court Orders was not

significant because it amounted essentially to at most 17 days between the Order setting the

hearing date and the failure to appear at the hearing; (d) there is no indication that Plaintiff failed

to comply with orders previous to the events related to the exhaustion hearing; (e) Plaintiff was

not on notice that his actions could result in dismissal because counsel was unable to contact him

about the Court’s Order of July 27, 2021, and it is unclear whether that was a result of Plaintiff

being in the hospital or incarcerated; (f) Defendants were not prejudiced by Plaintiff’s actions

related to the hearing because they did not list him as a witness, the hearing was not delayed as a

result of Plaintiff’s absence, and there is no evidence to show that any delay was unreasonable;

(g) there is no evidence of extreme court congestion to outweigh Plaintiff’s interest in an

opportunity to be heard; and (h) lesser sanctions would be effective now that Plaintiff’s location

has been determined and he can be made aware of any such lesser sanctions. (Id.) Finally,

Plaintiff argues that dismissal is a drastic remedy appropriate only in extreme cases. (Id.)

II.    RELEVANT LEGAL STANDARDS

       The Prison Litigation Reform Act of 1995 (“PLRA”) requires that prisoners who bring

suit in federal court must first exhaust their available administrative remedies: “No action shall

be brought with respect to prison conditions under § 1983 . . . by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e.



                                                   8
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 9 of 23




       The PLRA was enacted “to reduce the quantity and improve the quality of prisoner suits”

by “afford[ing] corrections officials time and opportunity to address complaints internally before

allowing the initiation of a federal case.” Porter v. Nussle, 534 U.S. 516,524-25 (2002). In this

regard, exhaustion serves two main purposes. First, it protects “administrative agency authority”

by giving the agency “an opportunity to correct its own mistakes with respect to the programs it

administers before it is haled into federal court, and it discourages the disregard of the agency’s

procedures.” Woodford v. Ngo, 548 U.S. 81, 89 (2006). Second, exhaustion promotes efficiency

because (a) “[c]laims generally can be resolved much more quickly and economically in

proceedings before an agency than in litigation in federal court,” and (b) “even where a

controversy survives administrative review, exhaustion of the administrative procedure may

produce a useful record for subsequent judicial consideration.” Woodford, 548 U.S. at 89.

“[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter, 534 U.S. at 532. However, a plaintiff's failure to exhaust does not

end the inquiry. This is because certain exceptions exist to the exhaustion requirement.

       In particularly, in 2004, in Hemphill v. State of New York, the Second Circuit held that a

three-part inquiry is appropriate where a defendant contends that a prisoner has failed to exhaust

his available administrative remedies, as required by the PLRA. Hemphill v. State of New York,

380 F.3d 680, 686, 691 (2d Cir. 2004), accord, Ruggiero, 467 F.3d at 175. First, “the court must

ask whether [the] administrative remedies [not pursued by the prisoner] were in fact ‘available’

to the prisoner.” Hemphill, 380 F.3d at 686 (citation omitted). Second, if those remedies were

available, “the court should . . . inquire as to whether [some or all of] the defendants may have

forfeited the affirmative defense of non-exhaustion by failing to raise or preserve it . . . or



                                                   9
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 10 of 23




whether the defendants’ own actions inhibiting the [prisoner’s] exhaustion of remedies may

estop one or more of the defendants from raising the plaintiff’s failure to exhaust as a defense.”

Id. [citations omitted]. Third, if the remedies were available and some of the defendants did not

forfeit, and were not estopped from raising, the non-exhaustion defense, “the Court should

consider whether ‘special circumstances’ have been plausibly alleged that justify the prisoner’s

failure to comply with the administrative procedural requirements.” Id. [citations and internal

quotations omitted].

       However, in 2016, in Ross v. Blake, the Supreme Court abrogated Hemphill’s third prong

and effectively enveloped its second prong within its first prong. Ross v. Blake, 136 S. Ct. 1850,

1857 (2016). More specifically, under Ross, any inquiry that previously would have been

considered under the second or third prongs of Hemphill is now considered entirely within the

context of whether administrative remedies were actually available to the aggrieved inmate.

Ross, 136 S. Ct. at 1858. This is because, the Supreme Court explained, the PLRA "contains its

own, textual exception to mandatory exhaustion." Id. In particular, 42 U.S.C. § 1997e(a)

provides that only those administrative remedies that "are available" must first be exhausted. Id.

In the PLRA context, the Supreme Court determined that "availability" means that "an inmate is

required to exhaust those, but only those, grievance procedures that are capable of use to obtain

some relief for the action complained of." Id. at 1859 (quotation marks omitted).

       To guide courts in this new analysis, the Supreme Court has identified three kinds of

circumstances in which an administrative remedy, “although officially on the books,” is not

“available.” Ross, 136 S. Ct. at 1859. First, “an administrative procedure is unavailable when

(despite what regulations or guidance materials may promise) it operates as a simple dead

end–with officers unable or consistently unwilling to provide any relief to aggrieved inmates.”



                                                 10
       Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 11 of 23




Id. Second, “an administrative scheme might be so opaque that it becomes, practically speaking,

incapable of use.” Id. Third, an administrative remedy is not “available” when “prison

administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Id. at 1860.

        Finally, two additional points bear mentioning regarding an exhaustion hearing. First,

the Second Circuit has ruled that a plaintiff in a lawsuit governed by PLRA is not entitled to a

jury trial on disputed factual issues relating to his exhaustion of administrative remedies; rather,

PLRA exhaustion is a matter of judicial administration. Messa v. Goord, 652 F.3d 305, 308-10

(2d Cir. 2011). Second, given that non-exhaustion is an affirmative defense, the defendant bears

the burden of proving that a prisoner has failed to exhaust his available administrative remedies.1

However, once a defendant has adduced reliable evidence that administrative remedies were

available to the plaintiff and that the plaintiff nevertheless failed to exhaust those administrative

remedies, the plaintiff must then “counter” the defendant’s assertion by persuading the Court of

either exhaustion or unavailability.2 As a result, practically speaking, while the burden of

proving this affirmative defense remains at all times on the defendant, the plaintiff may

sometimes have to adduce evidence in order to defeat it.

III.    ANALYSIS

        A.     Whether Testimony from Plaintiff’s Section 50-h Examination Is Admissible
               Under Fed. R. Evid. 804(b)(1)
1
      Murray v. Palmer, 03-CV-1010, 2010 WL 1235591, at *4 (N.D.N.Y. Mar. 31, 2010)
(Suddaby, J.) (citation omitted).
2
        Murray, 2010 WL 1235591, at *4 & n.17 [citing cases]; see also Ziemba v. Wezner, 366
F.3d 161, 163 (2d Cir. 2004) (noting that special circumstances must be "plausibly alleged, . . .
justify[ing] the prisoner's failure to comply with administrative procedural requirements"); Grant
v. Kopp, 17-CV-1224, 2019 WL 368378, at *4 (N.D.N.Y. Jan. 3, 2019) (Peebles, M.J.) (“I
conclude that although the burden of proof on this affirmative defense remains with the
defendant at all times, the plaintiff can be required to produce evidence in order to defeat it.”)
(citing cases), adopted, 2019 WL 367302 (N.D.N.Y. Jan. 30, 2019) (Sharpe, J.).
                                                  11
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 12 of 23




       After careful consideration, the Court answers this question in the negative for the

reasons stated in Defendants’ supplemental letter-brief. See, supra, Part I.D.2. of this Decision

and Order. To those reasons, the Court adds the following analysis.

       As to whether the Section 50-h testimony meets any of the hearsay exceptions outlined in

Fed. R. Evid. 804(b), the Court finds that it does not. Plaintiff’s argument focuses solely on Fed.

R. Evid. 804(b)(1), which provides that former testimony is not excluded by the rule against

hearsay if the declarant is unavailable as a witness and the former testimony possesses the

following two qualities:

               (A) [it] was given as a witness at a trial, hearing, or lawful
               deposition, whether given in the current proceeding or a different
               one; and

               (B) [it] is now offered against a party who had—or, in a civil case,
               whose predecessor in interest had—an opportunity and similar
               motive to develop it by direct, cross-, or redirect examination.

Fed. R. Evid. 804(b)(1).

       Defendants contend that Plaintiff has failed to satisfy any of these requirements. As to

the threshold requirement of whether Plaintiff was unavailable, Fed. R. Evid. 804(a) provides as

follows:

               A declarant is considered unavailable as a witness if the declarant:

               (1)     is exempted from testifying about the subject matter of the
               declarant’s statement because the court rules that a privilege
               applies;

               (2) refuses to testify about the subject matter despite a court order
               to do so;

               (3) testifies to not remembering the subject matter;




                                                12
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 13 of 23




               (4) cannot be present or testify at the trial or hearing because of
               death or a then-existing infirmity, physical illness, or mental
               illness; or

               (5) is absent from the trial or hearing and the statement’s
               proponent has not been able, by process or other reasonable means,
               to procure:

                        (A) the declarant’s attendance, in the case of a hearsay
                        exception under Rule 804(b)(1) or (6); or

                        (B) the declarant’s attendance or testimony, in the case of a
                        hearsay exception under Rule 804(b)(2), (3), or (4).

Fed. R. Evid. 804(a).

       Plaintiff appears to argue that he was unavailable based on either a then-existing illness

(i.e., an alleged overdose) or Plaintiff’s counsel’s inability to procure his attendance by process

or other reasonable means. (Dkt. No. 78, at 3-4 [Pl.’s Mem. of Law].) However, in his response

to Defendants’ motion to dismiss for failure to prosecute, Plaintiff’s counsel states that more-

recent evidence establishes that Plaintiff was taken into the custody of the Washington County

Correctional Facility sometime on July 29, 2021, the date of the exhaustion hearing. (Dkt. No.

80, Attach. 1, at ¶¶ 4-6 [Sorsby Aff.].) Based on the evidence provided, it is unclear whether, at

the time of the exhaustion hearing, Plaintiff was unable to be present because of his alleged need

for medical care due to his alleged overdose, or because he was in custody for a parole violation.

Because no admissible evidence has been presented to establish either a physical or mental

illness, Plaintiff must show that his counsel was unable to procure his attendance by process or

other reasonable means. As Defendants argue, Plaintiff has failed to provide any admissible

evidence regarding what measures counsel made to attempt to secure Plaintiff’s attendance at the

hearing.




                                                 13
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 14 of 23




       In any event, even assuming that Plaintiff had shown unavailability, he has nonetheless

failed to meet the other requirements of Fed. R. Evid. 804(b)(1). As discussed above, that rule

requires both that the former testimony be from “a trial, hearing, or lawful deposition” and that

Defendants (or their predecessor-in-interest) had an “opportunity and similar motive” to develop

that testimony at the prior proceeding where the former testimony was taken.

       Most pertinently, Plaintiff is incorrect that “the [50-h] examination was conducted by

counsel for the Defendant[s][,] the same counsel that is representing the Defendants in the case

at bar.” (Dkt. No. 78, at 4-5 [Pl.’s Mem. of Law].) The attached transcript of the Section 50-h

examination indicates not only that the examination was conducted by different attorneys from a

different law firm than the attorneys and law firm who represented Defendants at the exhaustion

hearing, but also that the Section 50-h examination was conducted on behalf of Washington

County, not the current Defendants. (Dkt. No. 78, Attach. 2, at 2-3 [50-h Tr.].) Because

Plaintiff has not proven that any of the Defendants were present at or had their interests

represented by counsel at the Section 50-h examination, and because he has not proven (or even

argued) that Washington County was a predecessor-in-interest to the individual corrections

Defendants, he has not proven that Defendants had an opportunity to develop testimony on any

issue at the Section 50-h examination sufficient to enable that testimony to be considered at the

exhaustion hearing. See GEICO Indemnity Co. v. Dionisio, 12-CV-1137, 2016 WL 74390, at *6

n.8 (D. Conn. Jan. 6, 2016) (finding that testimony from a different lawsuit was inadmissible

hearsay because plaintiff, not being a party to that different lawsuit, had not had an opportunity

to examine the witness when that former testimony was provided); Colon v. Porter, 09-CV-

1006, 2012 WL 3241466, at *2 (N.D.N.Y. Aug. 7, 2012) (D’Agostino, J.) (finding testimony of

a disciplinary hearing not admissible under any exception to the hearsay rule because the



                                                 14
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 15 of 23




defendants themselves were not present and had no opportunity to question the witnesses at that

hearing, and plaintiff failed to show that the hearing officer was defendants’ predecessor-in-

interest); United States v. Carneglia, 256 F.R.D. 366, 372 (E.D.N.Y. 2009) (“The requirement

that the party had an opportunity to develop it ‘is generally satisfied when the defense [was]

given a full and fair opportunity to probe and expose [the] infirmities [of the testimony] through

cross-examination.’”) (quoting United States v. Salim, 855 F.2d 944, 954 [2d Cir. 1988]).

        Additionally, the Court is not convinced that Plaintiff has proven that, even if

Washington County was Defendants’ predecessor-in-interest, it and Defendants had a similar

motive in this case. The purpose of a Section 50-h examination is for a municipal entity to

assess the general factual circumstances underlying a notice of claim before the claimant ever

files a lawsuit, whereas the purpose of the exhaustion hearing is to elicit specific factual details

about the actions that Plaintiff did or did not take related to filing or pursuing a grievance as to

the underlying alleged constitutional violations in a pending lawsuit. See N.Y. Gen. Mun. L. §

50-h(1) (noting that, “[w]herever a notice of claim is filed against a . . . county . . . , the . . .

county . . . shall have the right to demand an examination of the claimant relative to the

occurrence and extent of the injuries or damages for which claim is made,” and that such

examination is conducted before the claimant commences a legal action). At the Section 50-h

examination, the representative for Washington County asked a few basic questions regarding

the grievance process, namely whether Plaintiff had filed a grievance, when he filed that

grievance, with whom he filed that grievance, and whether he heard about or followed up on the

results of that grievance. (Dkt. No. 78, Attach. 2, at 62-64, 73-74 [50-h Tr.].) As Defendants

argue, there is persuasive authority for the point of law that Section 50-h examinations do not

tend to involve a “similar motive” as when taking testimony at a deposition and thus are not



                                                     15
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 16 of 23




generally admissible under Fed. R. Evid. 804(b)(1). See Ricciuti v. New York City Transit

Auth., 90-CV-2823, 1998 WL 171469, at *4 (S.D.N.Y. Apr. 14, 1998) (“[I]n any event, it cannot

be said that at Soto’s 50-h examination, Wheeler or a predecessor in interest ‘had an opportunity

and similar motive to develop the testimony by direct, cross, or redirect examination.’ . . . That is

a prerequisite for admissibility under the rule; but a 50-h examination is preliminary and

investigatory, without the particular circumstances that drive and inform an adversary

proceeding.”). Based on all of the above, the Court finds that Plaintiff has not shown that the

proffered Section 50-h examination transcript is admissible under Fed. R. Evid. 804(b)(1).3

       B.      Whether Defendants Have Shown that Plaintiff Failed to Exhaust His
               Administrative Remedies Under the PRLA

       After careful consideration, the Court answers this question in the affirmative for the

following reasons.

       The analysis of whether Plaintiff exhausted his administrative remedies in this case is

guided by the Washington County Correctional Facility’s Grievance Procedures as contained in

the facility’s handbook. (Dkt. No. 37, Attach. 1, at 4-5.) Pursuant to these procedures, “[a]

grievance is a formal, written complaint concerning written or unwritten policies, procedures,




3
        The Court notes that this finding is not inconsistent with Defendants’ submission and use
of the Section 50-h examination transcript with their motion for summary judgment, because
evidence considered on a motion for summary judgment need not be in an admissible form, so
long as it “can[] be presented in a form that would be admissible in evidence.” Fed. R. Civ. P.
56(c)(2). See AngioDynamics, Inc. v. C.R. Bard, Inc., 17-CV-0598, 2021 WL 1792394, at *30
(N.D.N.Y. May 5, 2021) (Sannes, J.) (noting that “‘material relied on at summary judgment need
not be admissible in the form presented to the district court. Rather, so long as the evidence in
question will be presented in admissible form at trial, it may be considered on summary
judgment.’”) (quoting Smith v. City of New York, 697 F. App’x 88, 89 [2d Cir. 2017]). Because
this evidence could be presented at trial in the form of testimony by Plaintiff, the Court could
appropriately consider that evidence when deciding Defendants’ summary judgment motion.
However, that fact does not guarantee that the transcript itself is admissible under the Federal
Rules of Evidence.
                                                 16
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 17 of 23




rules, practices, programs or actions or inactions of any person within the facility.” (Id.)

Inmates are further instructed as follows:

               If you have a complaint, use the following process:
                       1.      While you are not required as a condition to receive
                       a grievance form, you are encouraged to attempt to get it
                       resolved, informally, with the housing unit officer.
                       2.       If for some reason you and the officer are unable to
                       reach a resolution, you may request a grievance form and
                       you shall receive it within twenty-four (24) hours of your
                       request.
                       3.      An inmate must file a grievance within five (5) days
                       of the date of the alleged act or occurrence giving rise to
                       the grievance.
                       4.      You may request and receive assistance in
                       completing the form.
                       5.      Your grievance will be investigated, and you will
                       receive written determination from the grievance
                       coordinator within five (5) business days.
                       6.      If you are not satisfied with the grievance
                       coordinator’s decision, you may appeal the decision to the
                       Jail Administrator within two (2) business days.
                       7.      You will receive a response from the Jail
                       Administrator within five (5) business days.
                       8.      If you are not satisfied with the decision, you may
                       then appeal such decision to the State Commission of
                       Corrections within three (3) business days.
                       9.      You will receive response from the Commission
                       within forty-five (45) business days of their receipt of the
                       grievance.
                       10.     If an Immigration/US Marshall inmate files a
                       grievance about officer misconduct, a copy will be
                       forwarded to the Jail Administrator, and also to the
                       Department of Homeland Security.

(Dkt. No. 37, Attach. 1, at 4-5.)

       At the exhaustion hearing, Defendant VanArnum and Officer Minor both testified that a

grievance must be made on the official form from the New York State Commission of

Correction, that a grievance will not be accepted and filed unless it is on the official form, and

that, if an inmate were to attempt to give them a grievance written on anything other than the



                                                 17
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 18 of 23




official form, their practice would be to have that document returned to the inmate with

instructions that they need to use the official form. Defendant VanArnum testified that this is

simply standard practice for the facility and that he tells other corrections personnel to treat any

submission that is not on the official form in the above manner. Defendant VanArnum and

Officer Miner testified that they were the only two grievance officers at the facility at the

relevant time and thus, if Plaintiff had filed a grievance, it would have had to go to either of

them; however, both testified that Plaintiff had not filed any grievances in his time at

Washington County Correctional Facility. Indeed, Defendant VanArnum and Captain McKenna

both testified that a review of the grievance records for the facility did not show any grievances

whatsoever from Plaintiff. Defendant VanArnum further testified that, had Plaintiff given him a

grievance in which he was named as one of the corrections personnel alleged to have committed

an improper action, Defendant VanArnum would have referred it to Officer Miner, and that he

has never investigated a grievance in which he was named. Finally, Defendant VanArnum

testified that, in his time as a grievance officer, he has not known of any grievances that were

submitted by an inmate but not filed.

       This testimony was consistent with the fact that documents admitted into evidence show

that, between November 10 and 9:20 a.m. on November 13, 2017, Plaintiff was on constant

watch, after which he was placed on checks every 15 minutes from the morning of November 13

to November 15, 2017, and the logs for those checks do not indicate that Plaintiff ever requested

a writing tool, a grievance form, or any paper from corrections officers during that time. (Def.’s

Hr’g Ex. 7.) In fact, the check logs note that, as of 2:50 p.m. on November 13, 2017, at which

time Plaintiff was transferred to a different cell, he was under a “no sharps” order, which Captain




                                                 18
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 19 of 23




McKenna testified to mean that Plaintiff was barred from having any pens or writing

instruments; this “no sharps” order remained in effect at least until November 15, 2017. (Id.)

       The Court finds that the above evidence is sufficient to meet Defendants’ burden of

showing that Plaintiff failed to file a grievance within the five days required by the Washington

County Correctional Facility grievance procedures (or at any time while he was being held at

Washington County Correctional Facility) and thus has failed to exhaust his administrative

remedies. Testimony from multiple sources indicates that there is no record or recollection of

Plaintiff filing a grievance, and both the testimony of Captain McKenna and the check logs

substantiate a finding that, during the relevant time, Plaintiff required permission to have any

writing instrument and there is no indication that he requested either a writing instrument or a

grievance form from any of the corrections officers who were monitoring him. Plaintiff has not

offered any admissible evidence to counter Defendants’ showing.

       Having found that Defendants have shown that Plaintiff failed to file a grievance, and

therefore has failed to exhaust his administrative remedies, the Court must next consider whether

the grievance procedure was available to Plaintiff. The Court finds that it was for three reasons.

First, there is no evidence that “officers [at Washington County Correctional Facility were]

unable or consistently unwilling to provide any relief to aggrieved inmates.” Ross, 136 S. Ct. at

1859. To the contrary, as discussed above, Defendant VanArnum testified that, during his tenure

as a grievance officer, out of the “hundreds” of inmate grievances he handled, he has never

failed to provide a decision on a grievance that was filed with him. There is no evidence that

Defendant VanArnum or any other corrections officer inappropriately denied or otherwise

rejected grievances as a matter of course regardless of their merits; rather, Defendant VanArnum

testified that grievances filed on the official form are investigated, and Captain McKenna



                                                 19
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 20 of 23




testified that, when reviewing the grievance officer’s decision on the grievance, he will either

acquire more information or accept the investigation that has already been conducted when

making a decision on a grievance.

       Second, the Washington County Correctional Facility grievance procedure is not “so

opaque that it becomes, practically speaking, incapable of use.” Ross, 136 S. Ct. at 1859. In his

report-recommendation regarding Defendants’ motion for summary judgment, Magistrate Judge

Stewart expressed concern that “process for addressing the failure to receive a response to the

grievance [Plaintiff] claims he filed may have been so opaque as to render the grievance process

functionally unavailable to Plaintiff” based on Defendants’ argument that Plaintiff had failed to

appeal the lack of an answer to the New York State Commission of Correction and the fact that

the Washington County Correctional Facility grievance policy does not indicate what the

procedure is for appealing an unanswered grievance. (Dkt. No. 39, at 7-8 [Report-

Recommendation filed Feb. 13, 2020].) However, that concern was expressed in the context of

considering whether there was a question of material fact as to whether Plaintiff had indeed filed

a grievance. As discussed above, Defendants have produced sufficient evidence to meet their

burden to show that Plaintiff failed to file a grievance within the allotted time period, and

Plaintiff has offered no evidence to rebut Defendants’ showing.

       Notably, Berman v. Durkin, 13-CV-0136, 2017 WL 1215814 (N.D.N.Y. Mar. 10, 2017)

(Stewart, M.J.), and Williams v. Priatno, 829 F.3d 118 (2d Cir. 2016) (on which Berman relies),

both involved factual situations in which the plaintiffs provided evidence that they had attempted

to file grievances, but those grievances were never actually filed or processed by corrections

personnel. Williams, 829 F.3d at 120-23 (involving a situation in which plaintiff alleged that he

delivered his grievance to a corrections officer to be forwarded to the grievance office, but it was



                                                 20
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 21 of 23




not clear that grievance was ever filed with the grievance office); Berman, 2017 WL 1215814, at

*7-8 (involving a situation in which plaintiff sent letters to the Inmate Grievance Program [the

initial level for the grievance process under the New York State Department of Corrections and

Community Supervision procedures] complaining of his assaults, but those letters were not

processed or filed as grievances). By contrast, in this case, Plaintiff has failed to adduce

admissible evidence to establish that he even attempted to file a grievance on the official form

(or even attempted to file a grievance not on the official form during the relevant five-day time

period) as required by the Washington County Correctional Facility’s grievance procedure.

Finally, the Court notes that whether a procedure exists for appealing a submitted but unfiled or

unprocessed grievance is immaterial in this case; because Plaintiff had not fulfilled the most

basic preliminary step in attempting to exhaust his administrative remedies (i.e., submitting a

grievance), the need to appeal an unprocessed grievance never became a concern.

       Third, there is no evidence that Plaintiff was thwarted from “taking advantage of a

grievance process through machination, misrepresentation, or intimidation” by corrections

officers or prison officials. Ross, 136 S. Ct. at 1860. Although Plaintiff argued in his opposition

to Defendants’ motion for summary judgment that Defendant VanArnum had thwarted his

grievance, the credible evidence presented at the hearing indicated that (a) Defendant VanArnum

would have, as a matter of practice, referred any grievances against him to Office Miner (as the

only other grievance clerk at the relevant time), and (b) Defendant VanArnum had no knowledge

of the investigation that Captain McKenna conducted into Plaintiff’s allegations, he never saw

the letter containing those allegations, and Captain McKenna did not even tell him that he was

named in the letter. There is no evidence that any corrections officer or corrections official

misrepresented the grievance process or the circumstances to Plaintiff, or that they intimidated



                                                 21
     Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 22 of 23




him to prevent him from filing a grievance. There is also no evidence to support any argument

that Defendants or others lost or destroyed Plaintiff’s alleged grievance, given that, as already

discussed, Defendants have provided sufficient evidence to prove that Plaintiff failed to even

attempt to file a grievance. Additionally, as to the evidence that Plaintiff was confined under

both restrictive conditions (with limited or no possessions permitted) and a “no sharps” order

during the time in which he would have had to file his grievance according to the timeline in the

grievance procedure, Captain McKenna testified that, had Plaintiff requested to submit a

grievance under these conditions, that request would have been discussed with Behavioral

Health, and, with Behavioral Health’s approval, Plaintiff would have been cleared to be given a

grievance form and a pen or pencil for the purposes of completing a grievance. However, there

is no evidence that Plaintiff made any such request. There is therefore no evidence that

Plaintiff’s restrictive confinement was an attempt to thwart his ability to file a grievance within

the allotted five-day period.

       For all of the above reasons, the Court finds that Defendants have shown that Plaintiff

failed to exhaust his available administrative remedies under the PRLA.

       C.      Whether the Court Should Dismiss Plaintiff’s Complaint for Lack of
               Prosecution

       As discussed above in Part III.B. of this Decision and Order, the Court finds that

Plaintiff’s claims must be dismissed due to Defendants’ proof that Plaintiff failed to file a

grievance and exhaust his administrative remedies. Because the Court has already found that

Plaintiff is barred from pursuing his claims pursuant to the PRLA, it need not decide

Defendants’ motion to dismiss for lack of prosecution. As a result, although the motion appears

to have at least some merit, the Court will deny it without prejudice as moot. See Forsythe v.

CIGNA Healthcare, 09-CV-7633, 2010 WL 3767127, at *3 (S.D.N.Y. Aug. 30, 2010) (denying

                                                 22
      Case 9:18-cv-00597-GTS-DJS Document 81 Filed 09/10/21 Page 23 of 23




motion to compel discovery as moot where the Court dismissed the complaint), report-

recommendation adopted by 2010 WL 3767125 (S.D.N.Y. Sept. 27, 2010); Amaker v. Kelley,

01-CV-0877, 2009 WL 385413, at *20 (N.D.N.Y. Feb. 9, 2009) (Peebles, M.J., report-

recommendation adopted by Scullin, J.) (denying motion to dismiss as moot where the Court had

already found that the plaintiff’s complaint should be dismissed based on the granting of a

concurrent summary judgment motion).

        ACCORDINGLY, it is

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED in its entirety

without prejudice for failure to exhaust his available administrative remedies before filing this

action, pursuant to the PRLA; and it is further

        ORDERED that Plaintiff’s motion to admit the transcript of the Section 50-h

examination (Dkt. No. 78) is DENIED; and it is further

        ORDERED that Defendants’ motion to dismiss for lack of prosecution (Dkt. No. 77) is

DENIED without prejudice as moot; and it is further

        ORDERED that the Clerk of the Court shall enter judgment for Defendants and close the

file in this action.

Dated: September 10, 2021
       Syracuse, NY




                                                  23
